       Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

BOBBY JOHNSON                                    :      NO.: 3:17-CV-01479 (AVC)
                                                 :
v.                                               :
                                                 :
CITY OF NEW HAVEN, ET AL                         :      MAY 5, 2020


 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR RECONSIDERATION RE
       RULING ON MOTION FOR SUMMARY JUDGMENT [DOC. 227]


I.     BACKGROUND

       On April 27, 2020, the Court's Ruling on the Defendants' Motions for Summary

Judgment [Doc. 227] was entered on the docket, granting in part and denying in part the

City of New Haven and supervisory defendants' Motion for Summary Judgment [Doc.

167]. In its ruling, the Court concluded that an issue of fact existed as to whether the

City of New Haven has a custom or practice of violating constitutional rights, and

whether the city had adequate training, or was deliberately indifferent to violation of

constitutional rights, sufficient to result in civil rights liability. Pursuant to Local Rule

7(c), the City of New Haven now moves for reconsideration of the denial of summary

judgment as to the Monell claims against it in Count Eight. As is more fully set forth

below, reconsideration is warranted because: (1) there is no issue of fact as to whether

the City's training was adequate and supervisors did not act with deliberate indifference

to violation of constitutional rights; and (2) on the undisputed facts, no reasonable jury

could find that there was a custom and practice by City police officers to violate

constitutional rights that was so permanent, widespread and pervasive that it was the

functional equivalent of the policy of the City.
      Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 2 of 10



II.    STANDARD OF REVIEW

       The standard for granting a motion for reconsideration is strict. See Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Such a motion "will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court." Id. Reconsideration is justified: (1) where there has

been an intervening change of controlling law; (2) the availability of new evidence; or (3)

the need to correct a clear error or prevent manifest injustice. See Virgin Atl. Airways,

Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992). The fact that the court

overlooked controlling law or material facts may also entitle a party to succeed on a

motion to reconsider. See Eisemann v. Greene, 204 F.3d 393, 395 n. 2 (2d Cir.2000)

(per curiam) ("To be entitled to reargument, a party must demonstrate that the Court

overlooked controlling decisions or factual matters that were put before it on the

underlying motion.") (citations omitted).

       A "motion for reconsideration may not be used to plug gaps in an original

argument or to argue in the alternative once a decision has been made." Horsehead

Resource Dev. Co., Inc. v. B.U.S. Envtl. Serv., Inc., 928 F.Supp. 287, 289 (S.D.N.Y.

1996) (internal citations and quotations omitted). Ultimately, however, the question of

whether to grant a motion for reconsideration is a discretionary one, and the court is not

limited in its ability to reconsider its own decisions prior to entry of final judgment. See

Virgin Atl., 956 F.2d at 1255; see also Transaero, Inc. v. La Fuerza Aerea Boliviana, 99

F.3d 538, 541 (2d Cir.1996) (noting that "a district court is vested with the power to

revisit its decisions before the entry of final judgment and is free from the constraints of

Rule 60 in so doing.").


                                              2
       Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 3 of 10



III.   LAW AND ARGUMENT

       A.     THE COURT SHOULD RECONSIDER IT'S RULING THAT THERE IS
              SUFFICIENT EVIDENCE FOR A JURY TO DETERMINE THE ISSUE OF
              WHETHER THE CITY WAS DELIBERATELY INDIFFERENT IN THE TRAINING
              AND SUPERVISION OF ITS OFFICERS

       "Monell's policy or custom requirement is satisfied where a local government is

faced with a pattern of misconduct and does nothing, compelling the conclusion that the

local government has acquiesced in or tacitly authorized its subordinates' unlawful

actions." Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007). It is only where such a

pattern is "sufficiently persistent" or "widespread" as to acquire the force of law that it

may constitute a policy or custom within the meaning of Monell. Id.

       The operative inquiry for establishing deliberate indifference "is whether the facts

suggest that the policymaker's inaction was the result of a "conscious choice" rather

than mere negligence." Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 128 (2d

Cir. 2004), quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S. Ct. 1197,

1205, 103 L. Ed. 2d 412 (1989); see also Bd. of County Comm'rs v. Brown, 520 U.S.

397, 410, 117 S. Ct. 1382, 137 L.Ed.2d 626 (1997) ("deliberate indifference ... requir[es]

proof that a municipal actor disregarded a known or obvious consequence of his action"

or inaction). The "plaintiffs' evidence must establish … that a policymaking official had

notice of a potentially serious problem of unconstitutional conduct, such that the need

for corrective action or supervision was "obvious," … and the policymaker's failure to

investigate or rectify the situation evidences deliberate indifference, rather than mere

negligence or bureaucratic inaction." Id.

       When examined in the proper context pursuant to this controlling precedent, the

plaintiffs' proffered evidence is insufficient to withstand summary judgment. The



                                              3
        Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 4 of 10



undisputed evidence establishes that Ortiz was not present in the interrogation room at

the time of Johnson's September 3, 2006 or September 15, 2006 interviews, and thus

did not witness any alleged improper or coercive interrogation techniques that the

plaintiff contends were used against him. (See P's Resp. to Rule 56(a)1 Statement

[Doc. 187] at ¶ 47.) Moreover, the record is wholly devoid of any evidence that Ortiz

witnessed any alleged improper or coercive tactics by Willoughby or Quinn, let alone

that Ortiz was present for or witnessed any alleged improper or coercive tactics by any

other officer within the NHPD during his tenure as Chief.

        Additionally, the record is wholly devoid of any prior complaints of improper or

coercive tactics, or impropriety in the documentation or misappropriation of CI funds,

made against officers within the NHPD, including Willoughby and Quinn, from the time

Ortiz became Chief of Police in 2002 through the plaintiff's arrest on September 15,

2006.

        Moreover, the undisputed evidence in the record further establishes that each

NHPD officer is required to successfully complete the state mandated police officer

certification training program, as well as recertification training every 3 years, covering

all areas of law enforcement. (See P's Resp. to Rule 56(a)1 Statement [Doc. 187] at

¶¶ 125-126.) The undisputed evidence further establishes that each of the defendants

successfully completed the POST training program and were up to date with all

recertification training. (Id. at ¶¶ 127-129.) In addition, the undisputed evidence

establishes that every NHPD officer received: training on interrogations pursuant to the

Reid method (accusatory method) of interrogations, which was the national standard in

the 1990's and 2000's (id. at ¶¶ 131-132); training on obligations to turn over




                                              4
       Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 5 of 10



exculpatory evidence (id. at ¶ 133); and are trained to follow NHPD procedure for using,

paying, documenting and notifying prosecutors about CI's (id. at ¶ 134).

       Given the undisputed evidence as to the continual and updated training provided

to all officers, and the absence of complaints of misconduct by Willoughby or Quinn

prior to the plaintiff's arrest on September 15, 2006, it cannot be said as a matter of law

that it was obvious that more or better supervision of the co-defendants was necessary

to prevent the violation of the plaintiff's constitutional rights as of the time he was

interrogated or arrested. Nor does the evidence establish that the City turned a blind

eye to the fact that an obvious risk existed that Willoughby or Quinn would violate the

plaintiff's constitutional rights as alleged. On the contrary, the undisputed evidence in

the record establishes that both Willoughy and Quinn were well aware of the

parameters of permissible interrogation tactics and their Brady obligations.

       The undisputed facts are that Chief Ortiz demonstrated the opposite of deliberate

indifference. When an allegation of misconduct was brought to his attention in 2007

that Detective Willoughby had mishandled informant payment records, Chief Ortiz

opened an investigation and eventually had Willoughby arrested. Willoughby was

acquitted on the charges, but the message to the Department was unmistakable that

any hint of impropriety would not be tolerated. There is no evidence whatsoever that

would be admissible at trial that Chief Ortiz had knowledge and acquiesced to

misconduct by a New Haven Police Officer in such a way that it sent a message to the

Department that misconduct by officers would not be punished; and the message so

clear that it became de facto policy of the New Haven Police Department.




                                               5
       Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 6 of 10



       The proper inquiry for the plaintiff's policy-maker Monell theory of liability requires

a conscious choice of inaction by Ortiz as to prior instances of misconduct, which does

not exist.

       First, any claim that Ortiz failed to "timely" investigate Willoughby's informant

misconduct after it was discovered in June 2007 does not satisfy the test of whether

Ortiz consciously disregarded a risk that caused the violation of the plaintiff's

constitutional right here. The alleged misconduct in 2007 (Bennett homicide

investigation) post-dated the Fields' homicide investigation, interviews and arrest of

Bobby Johnson in September 2006. All of the alleged constitutional violations by

Detectives Quinn and Willoughby occurred in the course of the investigation, interview

and arrest of Bobby Johnson in the fall of 2006, making Monell liability on this theory

impossible, because as a matter of law nothing Chief Ortiz did or did not do in 2007 can

fairly be said to have sent a message to the rank and file in 2006 that misconduct will be

condoned.

       In addition 3 of the 6 cases cited as instances of misconduct that occurred over

the prior 15 years and are claimed as evidence of a pervasive practice to violate

constitutional rights (addressed in the next section) occurred prior to Chief Ortiz

becoming Chief (those 3 are Ham, Valentine and Lewis). Of the remaining 3 cases

(Carvaughn Johnson, J'Veil Outing and Pagan), the claims were baseless in the Outing

and Johnson case, and in the Pagan case Chief Ortiz was a defendant who was

granted summary judgment but Judge Arterton. None were adjudicated against any

NHPD officer, were based on unsworn hearsay, and as a matter of law were not

instances where Chief Ortiz condoned misconduct.




                                              6
      Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 7 of 10



       Finally, there is no instance of Detective Quinn or Detective Willoughby being

found to have coerced a witness or withheld exculpatory evidence or fabricated

evidence that Chief Ortiz condoned at any time prior to the investigation and arrest of

Bobby Johnson. There simply is no basis to impute liability to the City of New Haven

based on the conduct of Chief Ortiz under Monell and its progeny.

       B.     THE COURT SHOULD RECONSIDER ITS FINDING THAT THERE IS
              SUFFICIENT EVIDENCE FOR A JURY TO DETERMINE THE ISSUE OF
              WHETHER A CUSTOM OF VIOLATING CONSTITUTIONAL RIGHTS
              PROXIMATELY CAUSED THE ALLEGED UNCONSTITUTIONAL CONDUCT BY
              DEFENDANTS QUINN AND WILLOUGHBY

       The Supreme Court has clearly established a high threshold for holding a

municipality liable for civil rights violation on a custom or practice theory. Based on the

undisputed facts the plaintiff cannot meet this high standard of proof. Under the custom

and practice theory of Monell claims, "an act performed pursuant to a 'custom' that has

not been formally approved by an appropriate decision maker may fairly subject a

municipality to liability on the theory that the relevant practice is so widespread as to

have the force of law," Bd. of Cnty. Comm'rs of Bryan Cnty. v. Brown, 520 U.S. 397,

404, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997) which is to say, that it is a "longstanding

practice or custom which constitutes the 'standard operating procedure' of the local

government entity," Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737, 109 S.Ct. 2702,

105 L.Ed.2d 598 (1989); see also Kern v. City of Rochester, 93 F.3d 38, 44 (2d

Cir.1996) (noting that a municipality's custom "need not be memorialized in a specific

rule or regulation"); Jeffes v. Barnes, 208 F.3d 49, 61 (2d Cir.2000) (discussing Jett).

To prevail on this theory of municipal liability, a plaintiff must prove that the custom at

issue is permanent and well-settled. (emphasis added) See Praprotnik, 485 U.S. at



                                              7
      Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 8 of 10



127 (noting that the Supreme Court "has long recognized that a plaintiff may be able to

prove the existence of a widespread practice that, although not authorized by written

law or express municipal policy, is 'so permanent and well settled as to constitute a

custom or usage with the force of law' " (quoting Adickes v. S.H. Kress & Co., 398 U.S.

144, 167–68, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970) (internal quotation marks omitted)));

Davis, 228 F.Supp.2d at 346 (explaining that "[w]idespread means that [the

unconstitutional acts in question] are common or prevalent throughout the [government

body]; well-settled means that the [unconstitutional acts in question] have

achieved permanent, or close to permanent, status.") (emphasis added) As the

Supreme Court emphasized in Monell, Congress enacted § 1983 to impose liability on

municipalities "because of the persistent and widespread discriminatory practices of

state officials," and out of recognition that such practices could become "so permanent

and well settled as to constitute a 'custom or usage' with the force of law." Monell, 436

U.S. at 691 (citation and internal quotation marks omitted).

       In the case at bar, plaintiff has identified only 6 arrests by City detectives over a

15 year period, where misconduct is claimed--and the last of those involved alleged

misconduct occurring after Bobby Johnson was arrested, so it has no evidential value

on the pervasive practice issue. In all 6 cases, (complainants Eric Ham, Darrel

Valentine, Scott Lewis, Carvaugh Johnson, L'Veil Outing and Ernest Pagan—discussed

at pp. 45-59 of Defendants brief on Summary Judgment Doc . 167-2) there was merely

an allegation, and no adjudication, of misconduct against a City police officer. Nor was

there any exploration of motive of any of the accusers, and the accusations were

random complaints made against individual officers that represented just 6 out of




                                              8
       Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 9 of 10



15,000-20,000 major felony crimes handled by the City's approximately 30 full time

detectives. The plaintiff offers no evidence of merit regarding any of the accusations,

but even if true, the 6 random events over that period of time represent less than

1/2500th of the major felony cases handled by City Detectives. As a matter of law, that

cannot constitute a permanent, well settled practice of the City. See also, Walker v. City

of New York, 2014 WL 1259618 (SDNY 2014) ("To support the sweeping conclusion

that the NYPD has "a custom and practice of using excessive force after individuals are

already in custody," plaintiff's counsel relies on ten complaints (nine of which she filed)

"for similar wrongful conduct" in different locations and precincts in the City in the last

decade. These complaints are plainly insufficient to plausibly allege a custom or

practice "so persistent and widespread as to practically have the force of law."); Sroga

v. Hondzinski, 2017 WL 3278916 (That is, even if the incidents Sroga pleads had

happened to eight different individuals, then still, the incidents are insufficient to make

out a policy . This is because the incidents occurred over the course of more than a

decade—any time from 2003-2014. This comes out to less than one unlawful

confidential VIN check every year. One incident every year would hardly be enough to

put any city policy maker on notice that a pervasive widespread pattern of wrongful

conduct was taking place.).

       Accordingly, the City submits that summary judgment should enter in its favor on

the custom theory of civil rights liability.

IV.    CONCLUSION

       For the foregoing reasons, the defendant, City of New Haven, requests that the

court reconsider its ruling and enter summary judgment in its favor as to the plaintiff's

Monell liability claim set forth in Count Eight.


                                               9
      Case 3:17-cv-01479-AVC Document 234-1 Filed 05/05/20 Page 10 of 10



                                             DEFENDANT,
                                             CITY OF NEW HAVEN



                                             By        /s/ Thomas R. Gerarde
                                               Thomas R. Gerarde (ct05640)
                                               Beatrice S. Jordan (ct22001)
                                               Jacqueline P. McMahon (ct30606)
                                               Howd & Ludorf, LLC
                                               65 Wethersfield Avenue
                                               Hartford, CT 06114-11921
                                               Ph: 860 249-1361
                                               Fax: 860 249-7665
                                               E-mail: tgerarde@hl-law.com
                                               E-mail: bjordan@hl-law.com
                                               E-mail: jmcmahon@hl-law.com

                                    CERTIFICATION


         This is to certify that on May 5, 2020, a copy of the foregoing Memorandum of
Law in Support of Motion for Reconsideration re Ruling on Motion for Summary
Judgment [Doc. 227] was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court's electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court's CM/ECF System.



                                                     /s/ Thomas R. Gerarde
                                             Thomas R. Gerarde




                                            10
